I am unable to concur in that portion of the majority opinion which approves *Page 26 
of the Commissioner's allowance for an artificial leg as one justified by the provision of the statute requiring an employer to furnish an injured employee such surgical aid as the attending physician or surgeon shall deem reasonable. To my thinking the provision of artificial limbs for the improvement of physical efficiency, following such repair of the consequences of injuries received as the circumstances will permit, lies outside the sphere of the surgeon's professional activities as that sphere is commonly understood and established by actual practice. Such provision, as I understand it, partakes of the character of mechanical rather than surgical aid. I am further of the opinion that if it was the legislative intent to impose the burden of supplying such appliances upon the employer, more appropriate and certain language to that end would have been employed, and some attempt made to assure the use of the money exacted of the employer for the purpose intended and to prevent its diversion to other purposes or squandered, as the employee may prefer.